department of the treasury internal_revenue_service washington d c nov government entities division se t er raty uil no 408a xxxxkxkxxxkkxkxkkakk xxxxxkkxxkkxxxkxkxk xxxkxkxkxkxkxkkxkxkkaxk legend taxpayer a xxxxxxxx taxpayer b xxxxxxxx custodian m xxxxxxxx amount a xxxxxxxx ira x ira y xxxxxxkxkx xxxkxkxxkxkx xxxxxxxkx xxxkxxxkxx year xxxxxxxkx date xxxxxxxkx dear xxxxxxxx this is in response to your letter dated date in which your authorized representative on your behalf request relief under sec_301_9100-3 of the procedure and administrative regulations the p a regulations following conversion of your traditional individual_retirement_account ira to your roth_ira you request a ruling to allow the recharacterization of your roth_ira as a traditional_ira after the expiration of the election_period under sec_408a of the internal_revenue_code the code and sec_1_408a-5 of the federal_income_tax regulations the it regulations’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested xxxxxxxxk page of the taxpayers file form_1040 u s individual taxpayer a and taxpayer b income_tax retum jointly as a married couple taxpayer a owns ira x an individual_retirement_account described in sec_408 of the code and maintained by custodian m in december year custodian m at taxpayer a's request transferred amount a from ira x to ira y a roth_ira described in sec_408a of the code as a roth_ira_conversion taxpayer a represents that at the time of the conversion the taxpayers were unaware that their modified_adjusted_gross_income for the year taxable_year exceeded dollar_figure thus making them ineligible to convert the traditional_ira to a roth_ira the taxpayers federal_income_tax return for year was prepared by a tax professional who had prepared the taxpayers joint_return for several years prior to and including year although the taxpayers provided the tax professional with a form 1099-r he did not inform them that they were ineligible for a roth_ira_conversion for the taxable_year in addition the tax professional did not inform the taxpayers of the need to recharacterize the roth_ira y conversion prior to the deadline for doing so form 1099-r issued for year reported amount a as an ira distribution the taxpayers year income_tax return was timely filed on or about date by electronic_filing the taxpayer's request for relief under sec_301 of the p a regulations was filed after discovering that they had missed the deadline to recharacterize roth_ira y back to ira x and prior to the internal_revenue_service the service discovering that taxpayer a had not timely elected to recharacterize roth_ira y to a traditional_ira the statute_of_limitations on taxpayer a's federal_income_tax return for year was open when this ruling_request was submitted ' based on your submission and the foregoing facts and representations you request a ruling that pursuant to sec_301_9100-3 of the p a regulations taxpayer a be granted a period of time not to exceed days from the date of this letter_ruling to recharacterize roth_ira y as a traditional_ira with respect to your ruling_request sec_408a of the code and sec_1_408a-5 of the it regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a of the code and sec_1_408a-5 of the it regulations this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the year of contribution page of sec_1_408a-5 question answer q a -6 of the it regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer sec_408a of the code provides in relevant part that an individual with an adjusted_gross_income as modified within the meaning of subparagraph c c in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 of the it regulations provides that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during a taxable_year sec_1_408a-4 q a-2 further provides that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income agi subject_to the dollar_figure limit for a taxable_year is the modified_adjusted_gross_income derived from the joint_return using the couple's combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the p a regulations provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of interna revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the p a regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the p a regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government xxxxxkxkxxk page of sec_301_9100-3 of the p a regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the p a regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section the taxpayers’ ruling_request requires the internal_revenue_service to determine whether they are eligible for relief under the provisions of sec_301_9100-3 of the p a regulations in this case the taxpayers provided the tax_return_preparer information which showed taxpayer a had converted amount a from ira x to roth_ira y during year thus while the taxpayers were ineligible to convert ira x to roth_ira y because their adjusted_gross_income exceeded the dollar_figure limit under sec_408a of the code the taxpayers relied on their professional tax advisor to advise them of the ability to recharacterize a failed roth_ira_conversion the professional tax advisor failed to advise them of the need to make the election within the time permitted by law with respect to taxpayers’ request for relief based on the information submitted and the representations made the requirements of sec_301_9100-1 and sec_301_9100-3 of the p a regulations have been met and that the taxpayers acted reasonably and in good_faith with respect to making the election to recharacterize the failed roth_ira_conversion as a traditional_ira the taxpayers were unaware that they were ineligible to establish roth_ira y until the due_date for recharacterizing had passed further this ruling was requested prior to the service discovering the taxpayers failure to make a timely election to recharacterize in addition the taxpayers relied on tax professionals to prepare their year income_tax returns who did not inform them that they were ineligible to do a roth conversion or of the need for a recharacterization election thus the taxpayers satisfy clauses i and v of sec_301_9100-3 of the p a regulations in addition the statute_of_limitations on the taxpayers federal_income_tax return for year was open at the time this request was submitted and the interests of the government would not be prejudiced by providing relief xxxxxkxkxkxk page of accordingly we rule that pursuant to sec_301_9100-3 of the p a regulations the taxpayers are granted a period not to exceed days from the date of this letter to recharacterize roth_ira y back to a traditional_ira this letter assumes that ira x and ira y otherwise qualify under code sec_408 and sec_408a respectively at all relevant times no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact xxxxxxkxx d no xxxxxxx at xxx xxxxxxxx please address all correspondence to se t ep ra t3 sincerely yours ob lating laura b warshawsky manager employee_plans technical group enclosures deleted copy of this letter notice
